DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claim languages filed on or about 4/12/21 has been fully considered and made of record, claims 1-4, 6-7, 10-17 are now pending of record.

Claim Objections
Claims 12-17 is objected to because of the following informalities: 
Claim 12 directed to method which depend on an apparatus(of the  base claim 1) appears to be in improper therefore, it is suggested to rewrite claim 12 in standard independent claim format including all of the limitations of claim 1 instead of merely referring to claim 1.  
Claims 13-17 also remain objected to by virtue of their dependency upon the objected claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following 112 issues appears to be existed in the claims 
Whether or not “one of chips”  (claim 1, line 7) as same as one of “multiple chips” as previously cited in line 4 of claim 1.
The phrase: ”a corresponding chip processing device comprising one of the at least two chip processing devices;” claim 1, line 8-9 is confusing should be changed to:--“a corresponding one of the at least two chip processing devices;”--.
“wherein each chip processing device comprises at least” (claim 1, line 10) should be updated to:--“wherein each of the at least two chip processing devices further comprises”--.
“wherein at least the two chip processing devices”(claim 1, line 15) should be updated to:--“ wherein the at least two chip processing devices”--.
“each said chip processing device is arranged” (claim 1, line 17) should be updated to:--“ each of the corresponding one of the at least two chip processing devices is configured to arrange”--.
“wherein at least the two chip supply devices, at least the two chip processing devices and at least the two chip transfer devices are arranged symmetrically and operated independently” (claim 2, line 2-3) is unclear and confusing since it is not known as to exactly which devices are symmetrically arranged to other devices since there appear to be three distinction devices listed thereto.    Further, it is suggested that the above should be updated to:--“wherein the at least two chip supply devices, the at least two processing devices and the at least two chip transfer devices”--, respectively.
“wherein a second pick-up platform, and a corresponding chip transfer device picks up the multiple chips from the first pick-up platform and the second pick-up platform respectively”(claim 3, 
“said pick-up platforms” (claim 4, lines 2) lacks proper antecedent basis for this.  Further, whether or not this directed to previous cited “at least a first pick-up platform and a second pick-up platform,” (see claim 1, line 10-11).
“at least the two chip transfer devices are correspondingly disposed above at least the two chip processing devices” (claim 6, awkwardly worded) should be updated to:--“the at least two chip transfer devices are correspondingly disposed above the at least two chip processing devices”--.
Claim 7 do not further limit the claimed apparatus since different type of chips is not part of the claimed apparatus.   The use of “the at least two chip supply devices configured to provide different types of chips of the multiple chip.
The scope of claims directed to an apparatus as clearly defined in the preamble of claim 1 and dependent claims 12-17 directed to an invention other than the apparatus which made scope of the claims 12-17 unclear.  It is suggested that claim 12 should be reformat to independent form to include all of the limitations of claim 1 instead of merely referring to claim 1.   It is suggest that lines 1-2 of claim 12 should be updated to:--“A method for packaging chips operatively associated with a chip packaging apparatus, the method comprising:
Providing the chip packaging apparatus comprising (rewritten all limitations of base claim 1 after this). Further lines 3-4 of claim 12 should be updated to reflect the structural provided from base claim 1.
Whether or not “multiple chip” (claim 12, line 7) as same as “chips” in the preamble or not?


Response to Arguments
Applicant’s arguments with respect to rejected claim(s) have been considered but are moot because the new ground of rejection (see above).
Claim objections is retained for same reason provided from the record (see above).
That the amendment to the claim languages do not overcome the 112 rejections (see new 112 rejection above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         mt